Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
2.	Applicant’s amendment filed May 19, 2022 is acknowledged. Claims 1-12 are canceled. Claims 13-14 are amended. Claims 13-30 are pending and under examination in this office action. 
3.	Applicant’s arguments filed on May 19, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Specification
4.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification.

Claim Rejections/Objections Withdrawn
5.	The objection to claims 13-14 is withdrawn in response to Applicant’s amendment to the claims. 
The rejection of claims 13-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in response to Applicant’s amendment to the claims. 
Claim Rejections/Objections Maintained
In view of the amendment filed on May 19, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-30 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for promoting survival rate of CADASIL transgenic mice expressing Notch3R169C (CADASIL-TgNOTCH3R169C) and with no effect on vacuolization of the white substance in the CADASIL-TgNOTCH3R169C mice by administering to the CADASIL-TgNOTCH3R169C mice cerebrolysin as compared to the same mice with no treatment, does not reasonably provide enablement for a method for treating CADASIL caused by all possible mechanisms by the claimed cerebrolysin as broadly claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 13-30 as amended are drawn to a method of treating a patient with cerebral autosomal dominant arteriopathy with subcortical infarcts and leukoencephalopathy (CADASIL) comprising: obtaining cerebrolysin; and administering the cerebrolysin to the patient; wherein mortality is reduced in the patient. 

On p. 6-8 of the response, Applicant argues that the claims are enabling because a skilled artisan would have known that CADASIL-TgNOTCH3R169C mice used in the example are representative to all common forms of CADASIL, and CADASIL-TgNOTCH3R169C mice are closely modeling CADASIL disease and no other mouse models. Applicant further cites paragraphs 5-8, 9-10 and 14-15 of Dr. Federico's declaration under 37 CFR 1.132 filed 5/19/22 in support of the arguments.
	Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2164, MPEP §§2164.01-2164.06(b) & 2164.08, neither the specification nor the Dr. Federico's declaration provides sufficient guidance to enable a skilled artisan to practice the full scope of the claimed invention without undue experimentation because:
	i. The Dr. Federico's declaration under 37 CFR 1.132 filed 5/19/22 is insufficient to overcome the rejection of claims 13-30 based upon insufficiency of disclosure under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the last Office action because the showing is not commensurate in scope with the claims. The statements and the cited references shown in the Dr. Federico's declaration do not provide support that CADASIL caused by all possible mechanisms including other genes or other mutations can be treated by cerebrolysin. 
Based on Applicant’s own admission, while the survival rate of CADASIL-TgNOTCH3R169C mice in the cerebrolysin-treatment group is longer as compared to the mice with no treatment (figure 4), cerebrolysin has no effect on pronounced vacuolization of the white substance in the CADASIL-TgNOTCH3R169C mice, an indicator of pathological structure observed in CADASIL (see paragraphs [0037]-[0039] and figures 3A-B). 
Based on the statements and the cited references (Exhibits 1-11) shown in the Dr. Federico's declaration and Applicant’s own admission, many CADASIL-relevant Notch3 mutations do not induce CADASIL symptoms. While only R169C Notch3 mice showed related pathological features of CADASIL diseases (see paragraphs 11-15 of the Dr. Federico's declaration filed 5/19/22), CADASIL can be caused by other mechanisms including other genes and mutations in view of Rutten et al. (CADASIL, 2000 Mar 15, In: Adam et al., GeneReviews®, Seattle, University of Washingto, Seattle 1993-2021, as in IDS), Chabriat et al. (Lancet-Neurology, 2009; 8:643-653, cited previously), Dichgans, (The Lancet-Neurol. 2007; 6:149-161, cited previously), Joutel et al, (J. Clin. Invest. 2010; 120: 433-445, as in IDS), Formichi et al. (Neurol.Sci. 2013; 34:553-556, as in IDS). 
TgNOTCH3R169C mice can only be used for assessing CADASIL caused or related to NOTCH3R169C. Thus, the effect of cerebrolysin on increasing the survival rate of TgNOTCH3R169C mice as compared to no treatment only be applied to mice with TgNOTCH3R169C but not CADASIL caused by other mutations or causes or other possible mechanisms.
Neither the specification nor the Dr. Federico's declaration filed 5/19/22 provides a well-established correlation between the increased survival rate in TgNOTCH3R169C mice and CADASIL caused by other genes, mutations or other possible mechanisms in view of Rutten et al. (2000), Chabriat et al. (2009), Dichgans, (2007), Joutel et al (2010) and Formichi et al. (2013). 
	ii. Neither the data from TgNOTCH3R169C mice shown in the specification nor the statements in Dr. Federico's declaration provide sufficient guidance or evidence to demonstrate that Applicant can treat CADASIL caused by all possible mechanisms in view of Heiss et al. (see Stroke, 2012; 43:630-636, cited previously), clinical trial Nos: NCT00868283 and NCT00947531 (cited previously), Chen et al. (Cochrane Database of System. Rev. 1 (2013): DOI: 10.1002/146 1858.CD008900.pub, as in IDS) and Rutten et al. (CADASIL, 2000 Mar 15, In: Adam et al., GeneReviews®, Seattle, University of Washingto, Seattle 1993-2021, as in IDS).
Based on Applicant’s own admission, the pronounced vacuolization of the white matter in CADASIL-TgNOTCH3R169C mice is an indicator of pathological structure observed in CADASIL, but the treatment with cerebrolysin showed no effect on vacuolization in CADASIL-TgNOTCH3R169C mice (see paragraphs [0037]-[0039] and figures 3A-B). The pronounced vacuolization of the white matter is also the cause of transient ischemic attacks and ischemic stroke, cognitive impairment, recurrent strokes to vascular dementia in CADASIL phenotypes.
Rutten teaches that clinical signs of CADASIL include transient ischemic attacks and ischemic stroke, cognitive impairment, and recurrent strokes to vascular dementia. However, based on clinical trials of cerebrolysin in acute ischemic stroke and vascular dementia (i.e. the clinical signs of CADASIL), there is no difference between the cerebrolysin-treatment group and placebo group with saline as evidenced by Heiss et al. (see p.630 abstract; p. 634-635, discussion, Heiss et al., Stroke, 2012; 43:630-636, cited previously; NCT00868283 for acute ischemic stroke) and the report shown on the 2020 updated of NCT00947531 for vascular dementia (see p. 7-8 from the 2020 updated of NCT00947531 retrieved from the website: clinicaltrials.gov/ct2/history/NCT00947531?V_3=View#StudyPageTop on 8/27/22).
Thus, it is unpredictable whether the claimed method can treat CADASIL caused by all possible mechanisms, indicating that undue experimentation is required by a skilled artisan while practicing the claimed invention. 
	Note that the scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without such guidance, it is unpredictable whether CADASIL caused by all possible mechanisms can be treated by the claimed cerebrolysin; and thus the experimentation left to those skilled in the art is extensive and undue. See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Int. 1986). Thus, the skilled artisan cannot readily know how to use the claimed invention as currently claimed without further undue experimentation. In re Marzocchi, 439 F.2d 220, 223-24,
169 USPQ 367, 369-70 (CCPA 1971)” See MPEP § 2164.03.
Therefore, in view of the breadth of the claims, the lack of guidance in the specification, limited working examples, the unpredictability of inventions, and the current status of the art, undue experimentation would be required by a skilled artisan to perform in order to practice the claimed invention as it pertains to a method for treating CADASIL by administration of the claimed cerebrolysin to the patients with CADASIL. Accordingly, the rejection of claims 13-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, lack of scope of enablement is maintained.

Claim Rejections - 35 USC § 112
7.	Claims 13-30 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 13-30 as amended encompass treating a genus of CADASIL, which caused by a NOTCH3 gene mutation by using cerebrolysin. Claim 14 encompass a genus of mutation in Notch3 gene. Applicant has not disclosed sufficient species for the broad genus of mutation in NOTCH3 gene in CADASIL and also has not.

On p. 9-10 of the response, Applicant argues that R169C Notch3 mutation is representative of a structurally and functionally related genus of CADASIL-relevant Notch3 mutations, all forms of CADASIL in humans are characterized by pathological aggregates of Notch3ECD proteins regardless of Notch3 mutations and thus the treatment in the R169C Notch3 mutation would be effective to others. Applicant Applicant further cites paragraphs 5-10 of Dr. Federico's declaration in support of the arguments. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification fails to provide sufficient description or information or evidence to demonstrate that Applicant is in possession of using the claimed cerebrolysin for treating a patient with CADASIL in the claimed method because:
i. For the reasons set forth above, neither the specification nor the Dr. Federico's declaration filed 5/19/22 provides a well-established correlation between the increased survival rate in TgNOTCH3R169C mice but no effect on pronounced vacuolization of the white matter in CADASIL-TgNOTCH3R169C mice and CADASIL caused by all possible mechanisms including other genes, mutations or other possible mechanisms in view of Rutten et al. (2000), Chabriat et al. (2009), Dichgans, (2007), Joutel et al (2010) and Formichi et al. (2013).
ii. Based on the statements and the cited references (Exhibits 1-11) shown in the Dr. Federico's declaration and Applicant’s own admission, many CADASIL-relevant Notch3 mutations do not induce CADASIL symptoms. While only R169C Notch3 mice showed related pathological features of CADASIL diseases (see paragraphs 11-15 of the Dr. Federico's declaration filed 5/19/22), CADASIL can be caused by other mechanisms including other genes and mutations in view of Rutten et al. (2000), Chabriat et al. (2009), Dichgans, (2007), Joutel et al (2010) and Formichi et al. (2013). Neither the data from TgNOTCH3R169C mice shown in the specification nor the statements in Dr. Federico's declaration provides sufficient evidence to demonstrate that CADASIL caused by all possible mechanisms can be treated by cerebrolysin. 
For the reasons set forth above, based on Applicant’s own admission, treatment with cerebrolysin provides no effect on pronounced vacuolization in CADASIL-TgNOTCH3R169C mice, an indicator of pathological structure observed in CADASIL. Based on clinical trials of cerebrolysin in acute ischemic stroke and vascular dementia, the clinical signs of CADASIL, there is no difference between the cerebrolysin treatment and the placebo group in patients with acute ischemic stroke and vascular dementia as taught by Heiss et al. and clinical trial Nos: NCT00868283 and NCT00947531. 
Thus, the effect of cerebrolysin on increasing the survival rate of TgNOTCH3R169C mice as compared to no treatment only be applied to mice with TgNOTCH3R169C but not CADASIL caused by other mutations or causes or other possible mechanisms.
 iii. The specification has not disclosed sufficient species for the broad genus of CADASIL or mutations in Notch3 gene causing CADASIL that can be treated by cerebrolysin. The specification fails to teach the detailed structures and sequences and characteristics for the claimed CADASIL or mutations in Notch3 gene causing CADASIL that can be treated by cerebrolysin because there is no well-established correlation between the mutation R169C Notch3 and other mechanisms causing CADASIL. There is also no well-established correlation between increasing the survival rate of TgNOTCH3R169C mice as compared to no treatment and treating all forms of CADASIL caused by all possible mechanisms because cerebrolysin has no effect on pronounced vacuolization in CADASIL-TgNOTCH3R169C mice and has also no effect on patients with acute ischemic stroke and vascular dementia, and acute ischemic stroke and vascular dementia are also clinical signs of CADASIL. 
iv. As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a method of treating CADASIL in an animal by the administration of cerebrolysin requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of compounds possessing that activity have been shown to be effective in the treatment of that condition. 
In the instant case, Applicant has provided none of these except increasing the survival rate of TgNOTCH3R169C mice as compared to no treatment but no effect on pronounced vacuolization in CADASIL-TgNOTCH3R169C mice, an indicator of pathological structure observed in CADASIL. Consequently, Applicant has failed to demonstrate possession of the claimed method as of the earliest effective filing date of the instant application.

With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), In re Soil, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867,117 F.21 270,48 USPQ 397.
In the instant case, Applicant has failed to demonstrate a reduction to practice of a representative number of species of the genus “CADASIL” caused by all possible mechanisms including genes and mutations and the genus “mutations in Notch3 gene”, for treating a subject with CADASIL by the administration of the claimed cerebrolysin. The experimental results described in the specification consist primarily of the characterization of survival rate difference in TgNOTCH3R169C mice between treatment with cerebrolysin and no treatment. Whereas those results demonstrate increasing the survival rate in TgNOTCH3R169C mice but no effects on pronounced vacuolization in CADASIL-TgNOTCH3R169C mice, an indicator of pathological structure observed in CADASIL in response to exogenously administered cerebrolysin as compared to no treatment, they do not support a conclusion that Applicant was in possession of a method of treating a subject with CADASIL caused by all possible mechanisms including different genes, mutations and other possible mechanisms by the administration of cerebrolysin to the patient. Those results do not constitute a reduction to practice of a method of treating a subject with CADASIL.
Since the common characteristics/features of other genes or mutations in CADASIL are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of no effect of cerebrolysin on pronounced vacuolization in CADASIL-TgNOTCH3R169C mice, an indicator of pathological structure observed in CADASIL as admitted by Applicant (paragraphs [0037]-[0039] and figures 3A-B), and no effect on acute ischemic stroke and vascular dementia, the clinical signs of CADASIL as taught by Heiss et al. and clinical trial Nos: NCT00868283 and NCT00947531. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of using cerebrolysin to treat the genus of CADASIL or mutations in Notch3. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 13-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 




Conclusion

8.	NO CLAIM IS ALLOWED.




9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heiss et al. (Stroke, 2012; 43:630-636) teach a clinical trial of cerebrolysin in patients with acute ischemic stroke (clinical trial NO.: NCT00868283) by treating patients with acute ischemic hemispheric stroke within 12hrs of symptoms onset with 30ml cerebrolysin daily as compared to placebo using saline solution (see p.630, abstract; p. 632-634). Heiss also teaches that there is no significant difference between the treatment and placebo groups. But based on a post hoc analysis of National Institutes of Health Stroke Scale and modified Rankin Scale, the analysis showed a trend in favor of Cerebrolysin in patients with National Institutes of Health Stroke Scale >12 (National Institutes of Health Stroke Scale: OR, 1.27; CI lower bound, 0.97; modified Rankin Scale: OR,1.27; CI lower bound, 0.90). In this subgroup, the cumulative mortality by 90 days was 20.2% in the placebo and 10.5% in the Cerebrolysin group (hazard ratio, 1.9661; CI lower bound, 1.0013) (see p. 630 abstract).
The factsheet of clinical trial NO: NCT00868283: The Safety and Efficacy of Cerebrolysin in Patients With Acute Ischemic Stroke (CASTA) (retrieved from NIH clinical trials website:clinicaltrials.gov/ct2/show/record/NCT00868283 on 12/13/21).
The factsheet of clinical trial NO: NCT00947531: A Clinical Trial to Evaluate the Safety and Efficacy of 20 ml Cerebrolysin in Patients With Vascular Dementia (VascDem) (retrieved from NIH clinical trials website: clinicaltrials.gov/ct2/show/study/NCT00947531 on 12/13/21). There is no significant difference between the treatment and placebo groups based on data posted in 2020.
Chen et al. (Cochrane Database of System. Rev. 1 (2013): DOI: 10.1002/146 1858.CD008900.pub, as in IDS) teaches a method of treating vascular dementia by cerebrolysin (see p.12-13).
Rutten et al. (CADASIL, 2000 Mar 15, In: Adam et al., GeneReviews®, Seattle, University of Washingto, Seattle 1993-2021, as in IDS) teach clinical signs of CADASIL include transient ischemic attacks and ischemic stroke, cognitive impairment, manifesting initially with executive dysfunction, with a concurrent stepwise deterioration due to recurrent strokes to vascular dementia, migraine with aura, with a mean age of onset of 30 years, psychiatric disturbances, most frequently mood disturbances and apathy and establishing the diagnosis includes single gene testing or a multigene panel testing o comprehensive genomic testing including exome sequencing and genome sequencing or skin biopsy (p. 2-4).

10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chang-Yu Wang whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
August 26, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649